Order entered July 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00570-CV

              IN THE INTEREST OF E.J.I. AND T.J.I., MINOR CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-14306

                                             ORDER
       The clerk’s and reporter’s records are overdue in this appeal. On May 29, 2013, we

received a letter from court reporter Glenda Johnson stating that she has not been contacted

regarding the cost of the reporter’s record nor received payment for it. We have had no

correspondence from the Dallas County District Clerk’s Office regarding the clerk’s record.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, either: (1) the clerk’s record; or (2) written verification that

appellant has not been found indigent and has not made payment arrangements for the record.

We notify appellant that if we receive verification that she is not indigent and has not paid for the

record, we will, without further notice, dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 37.3(b).

       We ORDER court reporter Glenda Johnson to file, within THIRTY DAYS of the date

of this order, either: (1) the reporter’s record; or (2) written verification that appellant has not
been found indigent and has not made payment arrangements for the record. We notify appellant

that if we receive verification that she is not indigent and has not paid for the record, we will

order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Civil

Records Division; Glenda Johnson, official court reporter, 256th Judicial District Court; and to

counsel for all parties.




                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE